
	
		I
		112th CONGRESS
		1st Session
		H. R. 1480
		IN THE HOUSE OF REPRESENTATIVES
		
			April 12, 2011
			Mr. Guinta introduced
			 the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To delay enforcement and establishment of certain water
		  quality standards within the Great Bay Estuary, and for other
		  purposes.
	
	
		1.Great Bay Estuary
			(a)Delay of
			 enforcement and establishmentDuring the 5-year period beginning on the
			 date of enactment of this Act, the Administrator of the Environmental
			 Protection Agency may not—
				(1)require a covered
			 treatment works to commence construction on any upgrade of a facility for the
			 purpose of enforcing water quality standards or effluent limitations with
			 regard to nitrogen under section 402 of the Federal Water Pollution Control Act
			 (33 U.S.C. 1342); or
				(2)establish any water quality standard or
			 effluent limitation with regard to nitrogen in the Great Bay Estuary under
			 title III of such Act (33 U.S.C. 1311 et seq.).
				(b)Study
			 required
				(1)In
			 generalNot later than 5 years after the date of enactment of
			 this Act, the Administrator shall conduct, and make available to the public the
			 results of, a peer-reviewed study regarding eelgrass levels, and the causes of
			 any loss of eelgrass habitat, in the Great Bay Estuary.
				(2)Public
			 participationThe Administrator shall allow for public
			 participation in the development of the study conducted under this
			 subsection.
				(c)DefinitionsIn
			 this section:
				(1)Covered
			 treatment worksThe term
			 covered treatment works means a publicly owned treatment works, as
			 that term is defined in section 212 of the Federal Water Pollution Control Act
			 (33 U.S.C. 1292), that contributes nitrogen loadings to the Great Bay
			 Estuary.
				(2)Great Bay
			 EstuaryThe term Great
			 Bay Estuary means the estuarine zone that extends from the mouth of
			 Portsmouth Harbor, in the vicinity of Portsmouth, New Hampshire, to the
			 head-of-tide for the 8 rivers (including the tributaries of those rivers) that
			 flow into Great Bay, Little Bay, and the Piscataqua River.
				(3)Estuarine
			 zoneThe term estuarine
			 zone has the meaning given that term in section 320(k) of the Federal
			 Water Pollution Control Act (33 U.S.C. 1330(k)).
				
